ORDER

PER CURIAM
Michael D. Rice (Defendant) appeals from the judgment upon his convictions by a jury for one count of forcible rape, in violation of Section 566.030, RSMo 2000,1 and one count of forcible sodomy, in viola*832tion of Section 566.060; one count of kidnapping, in violation of Section 565.110; and one count of second-degree assault, in violation of Section 565.060.2 The trial court sentenced Defendant as a prior and persistent offender to life imprisonment on the rape conviction, life imprisonment on the sodomy conviction, fifteen years’ imprisonment on the kidnapping conviction, and seven years on the second-degree assault conviction, all terms to be served consecutively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.


. The State also initially charged Defendant with one count of sexual assault, in violation of Section 566.040, and one count of deviate sexual assault, in violation of Section 566.070. Prior to trial, however, the State filed its Memorandum of Nolle Prosequi electing not to proceed on those counts.